SPRAGUE, District Judge.
In case of illness by his own fault, a seaman is not entitled to his wages during the time he does not do duty; and subsistence, during the same time, may be charged to him. The libellant has deducted the former. As to the subsistence, he was lodged on board, and was furnished with some attendance and diet, and it is admitted there was no disposition to withhold them. Something should be allowed therefor. The money paid a substitute, during a part of the time the libel-lant was off duty, cannot be charged to him — his wages for the same period being already deducted. Neither can the claim for delay, by reason of the loss of his services, during the remainder of that time. No actual detention is shown, and it would be the duty of a master to prevent such delay, by a supply of the requisite services. If the cost of a substitute should amount to more than the deducted wages of the sick seaman, whether the excess could -be charged to him, is a point not necessary to be decided.
[In regard to the charge to the libellant of the additional seaman’s wages, (that is, deducting his own, in effect,)- for the thirty days after he was again on duty, on the ground that this duty was not required of him to the full, the court is not prepared to sustain that charge. The evidence too, of the fact, does not go far, and there is counter evidence.] -
Decree for the libellant, $66.84 with costs.